UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7046


MICHAEL A. WILLIAMS,

                Plaintiff - Appellant,

           v.

JAMES E. LYLES, Trooper First Class; KENNY L. BROWN, Senior
Trooper; KYLE L. DUNGEE, Trooper First Class,

                Defendants – Appellees,

     and

STATE OF MARYLAND,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-02972-WDQ)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Williams, Appellant Pro Se. Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael A. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Williams v. Maryland, No. 1:11-cv-02972-WDQ (D. Md.

June 5, 2012).      We deny Williams’s motions for appointment of

counsel and to compel the production of records.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3